UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 97-6814



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


WILLIE LEE BURKE,

                                             Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frank A. Kaufman, Senior District Judge.
(CR-91-119, CA-97-498-K)


Submitted:   November 20, 1997          Decided:     December 10, 1997


Before MURNAGHAN, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Willie Lee Burke, Appellant Pro Se. Jan Paul Miller, OFFICE OF THE
UNITED STATES ATTORNEY, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal from the district court's orders

dismissing for failure to obtain authorization pursuant to 28

U.S.C.A. § 2244 (West Supp. 1997), his second motion filed under 28

U.S.C.A. § 2255 (West 1994 & Supp. 1997), and denying his motion

for reconsideration. We have reviewed the record and the district
court's opinion and find no abuse of discretion and no reversible

error. Accordingly, we deny a certificate of appealability and

dismiss the appeal on the reasoning of the district court. United
States v. Burke, Nos. CR-91-119; CA-97-498-K (D. Md. Apr. 29,

1997). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                         DISMISSED




                                2